Case: 11-14019   Date Filed: 09/05/2013   Page: 1 of 8


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-14019
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:08-cr-00160-JES-DNF-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JACOB BEN-ARI,
a.k.a. Jack Levinson,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 5, 2013)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-14019     Date Filed: 09/05/2013   Page: 2 of 8


      Jacob Ben-Ari appeals his convictions for two counts of mail fraud, in

violation of 18 U.S.C. § 1341. In a superseding indictment, the government

alleged that Ben-Ari had engaged in a scheme to defraud by creating fraudulent

quit claim and warranty deeds purporting to transfer certain real properties

identified in the indictment to Ben-Ari’s company, JBA Assets, and then selling

those properties to unwitting third parties. The indictment alleged that two title

companies had mailed two checks representing the proceeds of two separate sales

to JBA Assets. The government presented evidence at trial that the title companies

had mailed those checks to Ben-Ari via the U.S. Postal Service and Airborne

Express.

      At trial, Ben-Ari moved for a Federal Rule of Criminal Procedure Rule 29

judgment of acquittal, arguing that the government had failed to establish that he

had used the mails in furtherance of the fraud. The district court denied this

motion, and the jury found Ben-Ari guilty of both mail fraud counts. At Ben-Ari’s

initial sentencing hearing, the court granted Ben-Ari permission to represent

himself at sentencing, continued the hearing, and then remanded Ben-Ari into

custody after finding that it could not be established by clear and convincing

evidence that he was not a flight risk or a danger to the community if released.

The court thereafter granted several continuances and granted some of Ben-Ari’s

motions for documents and records he claimed he needed to prepare for


                                          2
               Case: 11-14019      Date Filed: 09/05/2013   Page: 3 of 8


sentencing. At his sentencing, Ben-Ari filed legal documents, cross-examined

witnesses, and successfully argued that the district court should reduce the loss

amount attributable to him. Both prior to and at sentencing, Ben-Ari had

repeatedly requested that he be released from detention or be permitted to obtain

certain documents from his home, and he complained that his detention was

impacting his ability to represent himself at sentencing.

      On appeal, Ben-Ari argues that the district court erred by not dismissing the

indictment because there was insufficient evidence presented at trial to show that

the mails were used in furtherance of the fraud. He also argues that the scheme to

defraud was complete when the title companies received the proceeds of the sales.

Next, he contends that the district court erred by remanding him into custody prior

to sentencing and that the district court violated his constitutional rights by

preventing him from obtaining all the documents he desired. After a careful

review of the record, we affirm.

                                           I.

      We review the denial of a motion to dismiss an indictment for abuse of

discretion. United States v. Torres, 318 F.3d 1058, 1061 n.6 (11th Cir. 2003). We

review de novo the district court’s denial of a Rule 29 motion for judgment of

acquittal, viewing the evidence in the light most favorable to the government and

drawing all reasonable inferences in favor of the jury’s verdict. United States v.


                                           3
              Case: 11-14019     Date Filed: 09/05/2013    Page: 4 of 8


Hunt, 526 F.3d 739, 744 (11th Cir. 2008). Evidence is sufficient to sustain a

conviction if “any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Id. at 745. This standard does not require

the evidence to be “inconsistent with every reasonable hypothesis other than guilt,”

and we permit the jury to choose from several reasonable conclusions that could be

drawn from the evidence. Id. Reasonable inferences from circumstantial evidence

can support the conviction. United States v. Capers, 708 F.3d 1286, 1297 (11th

Cir. 2013).

      A criminal indictment must contain the elements of the offense intended to

be charged, and it must sufficiently apprise the defendant of the charges against

him. United States v. Sharpe, 438 F.3d 1257, 1263 (11th Cir. 2006). If the

indictment tracks the language of the statute to notify the defendant of the charges

against him, it must also include a statement of the facts and circumstances to

describe the specific conduct at issue. Id.

      The elements of mail fraud are (1) an intentional participation in a scheme to

defraud a person of money or property, and (2) the use of the mails in furtherance

of the scheme. Id. The use of the mails need not be an essential element of the

scheme at issue, and, instead, it is enough for the mailing “to be incident to an

essential part of the scheme or a step in the plot.” United States v. Hill, 643 F.3d

807, 858 (11th Cir. 2011) (quotation omitted). Mailings that occur after a scheme


                                          4
               Case: 11-14019     Date Filed: 09/05/2013    Page: 5 of 8


has reached fruition are not in furtherance of the scheme. Id. Where the defendant

already has taken possession of the object of the fraud and the fraud is at an end,

further mailings are not used in furtherance of the fraudulent scheme. United

States v. Smith, 934 F.2d 270, 272 (11th Cir. 1991). Nevertheless, where the

defendant profited from an impermissible contract, the scheme does not reach

fruition until the defendant has received the checks resulting from the contract.

United States v. Hasner, 340 F.3d 1261, 1267-68, 1272 (11th Cir. 2003).

      To the extent that Ben-Ari argues that the district court should have

dismissed the indictment itself, the district court did not err by refusing to do so

because the indictment sufficiently charged Ben-Ari with the essential elements of

mail fraud. To the extent that Ben-Ari argues that the district court should have

granted his Rule 29 motion for judgment of acquittal at trial, the district court did

not err by declining to do so because the evidence presented at trial was sufficient

for the jury to conclude that the mails were used in furtherance of the fraud. See

Hill, 643 F.3d at 858. By presenting evidence that Title Offices and Progressive

Title mailed the proceeds from two of the fraudulent sales of property to Ben-Ari

via the U.S. Postal Service and Airborne Express, the government sufficiently

established that the mails were used in furtherance of the fraud. And, contrary to

Ben-Ari’s arguments, the scheme did not reach fruition until Ben-Ari received the




                                           5
                 Case: 11-14019        Date Filed: 09/05/2013        Page: 6 of 8


funds because the goal of the scheme was to fraudulently enrich Ben-Ari. See

Hasner, 340 F.3d at 1272.

                                                 II.

       We review de novo constitutional challenges. Hunt, 526 F.3d at 743. 1

District court orders remanding a defendant into custody present mixed questions

of law and fact subject to de novo review on appeal. United States v.

Quartermaine, 913 F.2d 910, 915 (11th Cir. 1990).

       Under the Due Process Clause, a criminal defendant has the right to defend

himself against criminal charges. Chambers v. Mississippi, 410 U.S. 284, 294,

93 S. Ct. 1038, 1045 (1973). This right includes, at minimum, a right to examine

witnesses, a right to testify, and a right to be represented by counsel. Id. at 294-95,

93 S. Ct. at 1045; see also Washington v. Texas, 388 U.S. 14, 18-19, 87 S. Ct.

1920, 1922-23 (1967) (holding that due process requires the defendant to be given

reasonable notice of the charges against him and an opportunity to be heard in his

defense, which includes the rights listed in Chambers). When a defendant argues

that a district court violated his right to present a defense, we must determine

(1) whether the right was actually violated, and (2) whether the error was harmless


       1
                Contrary to the government’s argument, Ben-Ari sufficiently presented his
constitutional challenges below and preserved his challenges through his numerous filings before
the district court. Therefore, we will not review Ben-Ari’s constitutional challenges for plain
error. Cf. United States v. House, 684 F.3d 1173, 1197 (11th Cir. 2012) (“[W]here a defendant
‘raises [an] issue for the first time on appeal, we review it only for plain error.’” (quoting United
States v. McNair, 605 F.3d 1152, 1222 (11th Cir. 2010))), cert. denied, 133 S. Ct. 1633 (2013).
                                                 6
               Case: 11-14019     Date Filed: 09/05/2013    Page: 7 of 8


beyond a reasonable doubt. United States v. Hurn, 368 F.3d 1359, 1362-64 (11th

Cir. 2004). The Supreme Court also has held that the prisoners have a

constitutional right of access to the courts, which requires that the access to the

courts be “adequate, effective, and meaningful.” Bounds v. Smith, 430 U.S. 817,

821-22, 97 S. Ct. 1491, 1494-95 (1977). We have held, however, that “the inmate

must show that this inability [to access the courts] caused an actual harm, or in

other words, unconstitutionally prevented him from exercising that fundamental

right of access to the courts in order to attack his sentence or to challenge the

conditions of his confinement.” Akins v. United States, 204 F.3d 1086, 1090 (11th

Cir. 2000).

      Pursuant to 18 U.S.C. § 3143(a), the district court “shall order” detention for

a defendant who has been found guilty of an offense and who is awaiting

imposition of a sentence unless the court “finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to the safety of” another person

or the community. 18 U.S.C. § 3143(a)(1). The court may only order the

defendant released upon such a finding. Id.

      To the extent that Ben-Ari argues that his right to present a defense or that

his right to access the courts was violated, his challenge fails because he has failed

to argue or show that he suffered actual harm. See Hurn, 368 F.3d at 1362-64;

Akins, 204 F.3d at 1090. Ben-Ari has not identified any specific additional


                                           7
                Case: 11-14019     Date Filed: 09/05/2013    Page: 8 of 8


documents that he sought access to, demonstrated any potential impact that any

documents may have had at sentencing, or made any showing of how he was

harmed. Cf. Hurn, 368 F.3d at 1363 (“A defendant’s right under the Fifth and

Sixth Amendments to present a defense “‘is violated when the evidence excluded

is material in the sense of a crucial, critical, highly significant factor.’” (quoting

United States v. Ramos, 933 F.2d 968, 974 (11th Cir. 1991))). Additionally, after

Ben-Ari presented his legal arguments at sentencing, the district court reduced his

total offense level based on a substantially lowered loss-amount determination.

Finally, to the extent that Ben-Ari argues that the district court should not have

remanded him into custody, this argument fails because Ben-Ari did not meet his

burden to establish by clear and convincing evidence that he was not likely to flee

or to pose a danger to others given his immigration status, his prior experiences

living abroad, and the fact that his children reside abroad. See 18 U.S.C.

§ 3143(a)(1).

                                           III.

      Upon review of the record and after consideration of the parties’ briefs, we

affirm.

      AFFIRMED.




                                            8